DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/17/22 have been fully considered but they are not persuasive.
Applicants have repeated the arguments that the rejection cites limitations that are not in the claims such as “calculating available current at a customer premise equipment device” then states “However, no such calculating is required by any claim.”  The calculations (and other limitations pointed to) are to identify the differences between the claim language and the cited references.  The rejection then goes on to states “Lin et al teaches calculating the available current instead of performing a test to determine the available current.”  Applicants argument also argue that Lin does not teach the power coming from the USB port of the host.  The rejection expressly states “Lin et al teaches power coming from an external power supply instead of from the USB port” then points to a reference that teaches this difference.  The majority of applicant’s arguments are directed to the structure of the rejection incorrectly stating the “Examiner is rewriting and improperly summarizing the claim language.”  These differences being pointed out is not a rewriting of the claim language.  None of applicant’s arguments seem to be directed to the newly added claim limitation of “a predetermined current load to apply a pulsed current load, at a duration to prevent an overcurrent trip from fully activating,”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The newly added claim limitation of “a predetermined current load to apply a pulsed current load, at a duration to prevent an overcurrent trip from fully activating,” in combination with the rest of the claim language.  The examiner did find references such as Ahmed et al PN 2017/0359005 that teaches “the width of the electric pulse is structured to prevent overcurrent in the synchronous reluctance machine.” Thus, structuring the duration of the pulse to prevent overcurrent form activating is known.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case the claimed invention could be reconstructed from references found in the art but not, in the examiner’s opinion, without undue hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/Primary Examiner, Art Unit 2187